                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CRYSTAL STARNES,                               )
                                               )
                                               )
                                               )
                 Plaintiff(s)                  )
         v.                                    )    Civil Action No. 2:17-cv-1304
COURT OF COMMON PLEAS OF BUTLER COUNTY,        )
                                               )
                                               )
                                               )
                 Defendant(s)                  )


                                     REPORT OF NEUTRAL


A   MEDIATION        session was held in the above captioned matter on   JANUARY 26, 2021   .

The case (please check one):
       XXX   has resolved
             has resolved in part (see below)
             has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:   JANUARY 27, 2021                      _____________________________________
                                               Signature of Neutral

                                                                                        Rev. 09/11
